Citation Nr: 0422176	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  00-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from January 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional 
Office (RO), which continued service connection for post-
traumatic stress disorder, with a 30 percent evaluation.  The 
case has since been transferred to the Philadelphia, 
Pennsylvania RO, which now controls the claims folder.  

The case was remanded in May 2001 for further development.  
The case has been returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to an 
evaluation in excess of 30 percent disabling for PTSD has 
been obtained by the RO.  

2.  The symptomatology of veteran's PTSD includes nightmares, 
anxiety attacks, poor sleep, and a depressed mood.  The July 
2003 VA PTSD examination reported that the veteran's 
industrial impairment and unemployable status accounted for 
his low Global Assessment Functioning score.  He has other 
disorders which have contributed to his status.

3.  The totality of the veteran's symptomatology does not 
show such social occupational and social impairment as would 
be needed for a higher evaluation, including flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; and difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The AOJ, in correspondence dated June 2001, provided notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for appellants 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
the May 2003 and March 2004 supplemental statements of the 
case (SSOCs) informed the claimant of the VCAA provisions.  
Thus, while not specifically told to submit all evidence he 
might have, it appears he has done so.  Therefore, there is 
no suggestion or evidence that any additional notice would 
provide any additional pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

II.  Disability Ratings

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

The veteran is service connected for PTSD, with an evaluation 
of 30 percent assigned, under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
This Diagnostic Code provides:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name....100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.............................50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)...........30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication................................10 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

III.  Factual Background

The evidence shows that VA treatment reports from May 1986 to 
March 2004, reported that the veteran was treated and 
diagnosed with PTSD by history, alcohol dependence, 
polysubstance dependence, opiate dependence, hepatitis and 
methadone.  The veteran's Global Assessment Functioning (GAF) 
score ranged from 35 to 61, which included assessments based 
solely on alcohol and polysubstance dependence.  

On VA PTSD examination of January 1997, it was reported that 
the veteran was last seen in June 1993 and diagnosed with 
PTSD, alcohol dependence, polysubstance dependence in 
remission secondary to PTSD and marital conflicts.  He 
reported that he served in the infantry in Vietnam from 
August 1965 until June 1966.  He reported heavy combat 
exposure, including severe machine gun injuries to his 
buttocks, groin, and testicles.  He also reported that he had 
been hospitalized one time for psychiatric treatment for PTSD 
in 1993 and 1994 for drug and alcohol treatment and PTSD 
treatment.  

The objective findings revealed that the veteran was oriented 
in all spheres.  Grooming, hygiene, and dress were adequate 
and appropriate.  Mood was somewhat anxious but generally 
pleasant and affect was congruent and appropriate.  Speech 
was relevant and coherent, but somewhat over-productive and 
pressured at times.  The veteran reported that his mood had 
been okay overall, but reported that he continued to worry a 
great deal and got bummed out on occasion.  He reported that 
his mood tended to swing a great deal and that he had been 
depressed over the past few days.  He reported that he got 
approximately four to five hours of sleep per night with no 
difficulty falling asleep, but significant sleep continuity 
disturbance.  He reported frequent waking secondary to dreams 
and nightmares.  He also reported that he gained 
approximately 40 pounds in the last year.  He denied any 
alcohol use in the past six months and remained on the 
methadone maintenance program.  He denied suicidal or 
homicidal ideation at the present time, but admitted to past 
ideation approximately seven to eight months ago, 
particularly while drinking.  He reported no hallucinations 
and no delusions.  He reported that he socialized but it was 
limited to his IT assignment and among veterans at the VA 
medical facility, but not a home.  His insight appeared to be 
fair and his judgment was not impaired.  He was fully capable 
of taking care of his own grooming, hygiene and dress needs.  
He reported that he was generally distrustful and suspicious.  
He also reported significant difficulty in adapting to 
stressful circumstances and difficulty making decisions.  
While the veteran was able to work in sales jobs in the past, 
he had been unemployed since approximately 1993.  

The diagnostic impression was chronic, moderate, PTSD; 
alcohol dependence; presently in remission, opioid 
dependence; and financial stress related to physiological 
problems and reported impotence.  His GAF score was 55, which 
showed moderate symptoms or moderate difficulty in social, 
occupational, or school functioning secondary to PTSD.  

On history and physical examination of February 1999, the 
veteran was alert and oriented times three.  Memory was 
normal and mood was anxious.  His hygiene was good and he had 
good affect.  Speech was average in rate and rhythm, fluent 
and coherent.  Thought processes were logical and goal 
oriented and well organized.  Thought content showed no 
evidence of delusions or suicidal or homicidal ideations.  
Cognitive functions were intact and the veteran had a fair 
insight into his illness and good motivation and judgment.  
The impression was depressive disorder, not otherwise 
specified; prior history of PTSD; alcohol dependence; opiate 
dependence; history of cocaine abuse; and history of 
marijuana abuse.  His GAF score was 45.  

On VA PTSD examination of July 1999, the veteran's speech was 
relevant and coherent.  He reported that he had anxiety 
attacks, during which his heart would pound and his hand 
would shake and he would feel anxious, lasting for a couple 
of hours.  He reported a high level of anxiety.  He also 
reported feeling depressed and that he had occasional crying 
spells with the last occurring two months ago.  He complained 
of feeling little energy and no motivation to do things that 
he used to enjoy doing.  He complained of no motivation to 
seek a job and of poor self-esteem.  He also complained of 
poor sleep, getting only two hours of sleep, but this was 
improving after being in a sleep laboratory.  He reported 
that he would get nightmares for a few days if he read about 
Vietnam.  He reported that he had a copy of the book 
describing the battle he was in and that he would read it 
even though he knew that it would upset him.  He denied 
having flashbacks.  Hallucinations and delusions were absent.  
He had thoughts about suicide but denied intent or plan.  
Concentration and memory were grossly intact.  Insight and 
judgment were poor.  The diagnoses were chronic, moderate, 
PTSD; alcohol dependence; and opioid dependence.  His GAF 
score was 55.  

A report of February 2000 from a VA social worker reported 
that he saw the veteran off and on for the past six years for 
one on one counseling and that it was his opinion that the 
veteran was severely emotionally and psychologically impaired 
due to PTSD.  He also reported that he did not believe that 
the veteran could report to gainful employment.  

Private medical reports dated March 2002 to July 2002 showed 
that the veteran was admitted on three occasions in 2002 for 
psychiatric treatment related to depressive disorder, not 
otherwise specified.  

On VA examination of January 2003, the veteran reported seven 
or eight psychiatric hospitalizations since his last 
compensation and pension examination; five to six of these 
hospitalizations occurred in Pittsburgh VA Hospital and 
typically involved treatment for detoxification, 
rehabilitation, and psychiatric problems.  He reported that 
he had been hospitalized twice at Western Psychiatric Unit in 
Pittsburgh in 2002 for detoxification, depression, and PTSD.  
He reported that at least four of those admissions were 
precipitated by suicide attempts, which included the veteran 
attempting to shoot himself, an attempt to jump off an bridge 
and two overdoses.  Following the last compensation 
examination the veteran received psychiatric care through the 
VA at Highland Drive and was on a methadone maintenance 
program.  He was discharged from the program in 2001 after 
found abusing alcohol.  He reported that he was currently 
involved in PTSD counseling every other week and individual 
counseling with a therapist at the Vet Center on a weekly 
basis.  

On examination the veteran was alert and oriented times 
three.  His behavior was calm, cooperative with good eye 
contact.  There was no abnormal movements or gait 
abnormalities, psychomotor agitation or retardation, or 
irritability or anger noted.  Affect was euthymic.  Speech 
was clear, coherent, with normal rate and volume.  Thoughts 
were logical and goal oriented.  There were no flights of 
ideas or looseness of association. The veteran did not appear 
to be responding to internal stimuli.  He denied 
hallucinations of the five senses, paranoid delusions, 
suicidal ideation, or homicidal ideation.  Concentration and 
memory appeared intact.  He denied feelings of helplessness, 
hopelessness, worthlessness, or guilt.  There was no 
obsessions, compulsions or phobias, and no panic attacks or 
anxiety, which interfered with activities of daily living.  
No manic episodes were noted.  The veteran was reported to 
have chronic sleep difficulties, but this did not interfere 
with activities of daily living.  Intelligence was average 
and insight and judgment were good.  

The diagnoses were chronic, moderate, PTSD; alcohol 
dependence, in early remission; opioid dependence, in early 
remission; and polysubstance abuse.  It was also reported 
that the veteran experienced combat in Vietnam and that he 
had a history of noncompliance with psychiatric care and 
follow up.  His GAF score was 61.  

Reports of January 2003 and March 2003 from a VA readjustment 
counselor reported that the veteran attended counseling 
sessions approximately once a week.  The counselor reported 
that the veteran had made progress in staying sober and 
practicing healthy coping strategies to deal with his PTSD, 
depression and emotional pain.  The counselor further 
reported that it would take some time for the veteran to 
stabilize and incorporate the healthy coping skills he had 
learned and that he was likely to experience escalations in 
his symptoms due to the chronicity of his illnesses.  

An addendum to the January 2003 VA examination reported that 
the veteran met the criteria for 30 percent disabling because 
he continued to have occupational and social impairment.  It 
was reported that the veteran was not gainfully employed, 
however, that appeared to be a choice on the veteran's part.  
He was able to maintain volunteer activities without 
difficulty.  Overall, the veteran functioned satisfactorily 
with routine behavior, self-care and normal conversation.  He 
experienced chronic sleep impairment and irritability.  He 
also continued to experience intrusive memories of Vietnam 
when discussing past experiences with other veterans or 
watching movies about Vietnam.  The intrusive memories did 
not interfere with activities of daily life.  Although the 
veteran's family relationships improved over the past year, 
he continued to have difficulty maintaining close 
relationships.  He had no close friends and was not currently 
romantically involved.  Mood had been relatively stable and 
the veteran denied panic attacks or memory loss.  The 
examiner opined that the veteran's general rating formula had 
not changed since his last compensation examination.  

On VA PTSD examination of July 2003, the veteran reported 
seven or eight psychiatric hospitalizations since his last 
compensation and benefits examination and that most of those 
were at the Highland Drive VA Medical Center in Pittsburgh.  
He reported that prior to that he had been admitted to the VA 
Medical Center near Cleveland, Ohio, and to the Wilkes Barre 
VA Medical Center and that most if not all of his admissions 
were exacerbated by his polysubstance and alcohol abuse 
problems.  

His mental examination showed that he was alert, coherent and 
goal directed.  He came across intelligent, pleasant with a 
mild demeanor, but this was betrayed by the stormy account of 
his psychosocial history.  He had appropriate hygiene and 
grooming.  Affect was broad and euthymic and mood was a 
little nervous.  His speech was fluent, but he tended to be 
carried away by his fleeting thoughts.  He denied having 
delusions and hallucinations, but complained of poor sleep of 
three to four hours a night.  There was a history of suicidal 
ideation and attempts, but he denied that he was suicidal at 
present.  He also believed that he hit bottom line as far as 
drinking was concerned even though he said that before only 
to relapse a month or so later.  It was reported that he was 
intelligent and that he had sufficient family resources to 
deal with his problems.  He had the highest elevation on the 
panic disorder scale at 69 with an average elevation of 55.  
His industrial impairment and unemployable status accounted 
for his low GAF.  He had a tendency to deny problems and 
unfavorable traits, but the examiner did not call this 
pattern antisocial.  It was more likely a borderline person.  
He was also found competent to handle his finances.  The 
diagnoses were moderate to severe PTSD; history of 
polysubstance abuse; borderline personality disorder and 
severe psychological stressors.  His GAF score was 49.  

IV.  Analysis

In this case, the record does not support the veteran's claim 
for a rating in excess of 30 percent for his service 
connected PTSD, as there is no evidence of such occupational 
and social impairment demonstrated by symptomatology to 
include flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

An addendum to the January 2003 VA examination reported that 
the veteran met the criteria for 30 percent disabling because 
he continued to have occupational and social impairment.  It 
was reported that the veteran was not gainfully employed, 
however, that appeared to be a choice on the veteran's part.  
He was able to maintain volunteer activities without 
difficulty.  Additionally, mood had been relatively stable 
and the veteran denied panic attacks or memory loss.  The 
examiner opined that the veteran's general rating formula had 
not changed since his last compensation examination.  

On VA PTSD examination of July 2003, the symptomatology of 
veteran's PTSD included nightmares, anxiety, poor sleep, and 
a depressed mood.  His mental examination showed that he was 
alert, coherent and goal directed; he came across 
intelligent, pleasant with a mild demeanor; he had 
appropriate hygiene and grooming; affect was broad and 
euthymic; his speech was fluent; he denied having delusions 
and hallucinations; he denied that he was suicidal at 
present; and he had the highest elevation on the panic 
disorder scale at 69 with an average elevation of 55.  It was 
also reported that the veteran's industrial impairment and 
unemployable status accounted for his low GAF.  He was also 
found competent to handle his finances.  The diagnoses were 
moderate to severe PTSD; history of polysubstance abuse; 
borderline personality disorder and severe psychological 
stressors.  His GAF score was 49.  

Additionally, VA PTSD examinations showed that the veteran's 
GAF scores ranged from 45 to 61, with two out of the five 
examinations reporting a score between 51 and 60.  The 
criteria to determine the correct score of a Global 
Assessment of Functioning (GAF) on this scale are found in 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS and a score between 
41 and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score between 51 and 60 contemplates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  While the July 2003 GAF score was 49, the 
examiner reported that the veteran's industrial impairment 
and unemployable status accounted for his low GAF, thus the 
veteran's score continues to show that he has moderate 
symptomatology related to his service connected PTSD; as 
such, the preponderance of the evidence clearly establishes 
that the totality of the symptomatology does not meet the 
criteria for an increased rating.  

Upon consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran more nearly 
approximates the findings for the 30 percent rather than the 
50 percent rating.  As such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



